
	
		I
		112th CONGRESS
		1st Session
		H. R. 648
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2011
			Mr. Terry introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 4, United States Code, to authorize
		  members of the Armed Forces not in uniform and veterans to render a military
		  salute during the recitation of the Pledge of Allegiance.
	
	
		1.Military salute during
			 recitation of pledge of allegiance by members of the Armed Forces not in
			 uniform and by veteransSection 4 of title 4, United States Code, is
			 amended by adding at the end the following new sentence: Members of the
			 Armed Forces not in uniform and veterans may render the military salute in the
			 manner provided for persons in uniform..
		
